DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 01/23/2020, 03/29/202, and 06/25/2021 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Sub-Species A, Sub-Species D, and Sub-Species G in the reply filed on 08/10/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "one or more of the fish" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “one or more of the fish” to --the one or more fish--. Claims 11 and 16 are rejected for similar reasons.
Claim 1 recites the phrase "a pulse of one color of light" in line 5. This renders the claim vague and indefinite, since it is unclear which color that “one color” is referencing. Furthermore, it is unclear whether the pulse of red light or the pulse of blue light, as recited in lines 2-3, is being referenced by the aforementioned phrase. Claims 11 and 16 are rejected for similar reasons.
Claim 1 recites the phrase "an initial pair of light pulses" in line 5. This is a double inclusion of “pairs of light pulses” in line 2. It is unclear whether “an initial pair” is referencing “pairs of light pulses” from line 2 or if a different pair of light pulses is being claimed. Claims 11 and 16 are rejected for similar reasons.
Claim 1 recites the phrase "a pulse of an other color of light" in line 6. This renders the claim vague and indefinite, since it is unclear which color that “an other color” is referencing. Furthermore, it is unclear whether the pulse of red light or the pulse of blue light, as recited in lines 2-3, is being referenced by the aforementioned phrase. Claims 11 and 16 are rejected for similar reasons.
Claim 1 recites the phrase "one or more succeeding pairs of light pulses" in line 7. This is a double inclusion of “pairs of light pulses” in line 2. It is unclear whether “one or more Claims 11 and 16 are rejected for similar reasons.
Claim 1 recites the phrase "a pulse of the other color of light" in line 8. This renders the claim vague and indefinite, since it is unclear which color that “the other color” is referencing. Furthermore, it is unclear whether the pulse of red light or the pulse of blue light, as recited in lines 2-3, is being referenced by the aforementioned phrase. Claim 16 is rejected for similar reasons.
Claim 1 recites the phrase "a subsequent pair of light pulses" in line 9. This is a double inclusion of “pairs of light pulses” in line 2. It is unclear whether “a subsequent pair” is referencing “pairs of light pulses” from line 2 or if a different pair of light pulses is being claimed. Claim 16 is rejected for similar reasons.
Claim 6 recites the phrase "an image" in line 2. This is a double inclusion of “a first image” in line 4 of claim 1. The Examiner suggests changing “an image” to --the first image--. Claims 15 and 20 are rejected for similar reasons.
Claim 6 recites the phrase "a camera" in line 3. This is a double inclusion of “a camera” in line 4 of claim 1. The Examiner suggests changing “a camera” to --the camera--. Claims 15 and 20 are rejected for similar reasons.
Claim 6 recites the phrase "a start of a light pulse" in line 4 and “a start of a succeeding light pulse” in line 6. This renders the claim vague and indefinite, since it is unclear which light pulse that “light pulse” is referencing. Furthermore, it is unclear whether the pulse of red light or the pulse of blue light, as recited in lines 2-3, is being referenced by the aforementioned phrase. Claims 15 and 20
Claim 6 recites the phrase "an end of the light pulse" in line 4 and “an end of a light pulse” in line 6. This renders the claim vague and indefinite, since it is unclear which light pulse that “light pulse” is referencing. Furthermore, it is unclear whether the pulse of red light or the pulse of blue light, as recited in lines 2-3, is being referenced by the aforementioned phrase. Claims 15 and 20 are rejected for similar reasons.
Claim 7 recites the phrase "a pair of light pulses" in lines 1-2. This is a double inclusion of “pairs of light pulses” in line 2 of claim 1. The Examiner suggests changing “a pair of light pulses” to --the pairs of light pulses--. 
Claim 8 recites the phrase "one or more of fish" twice in line 2. This is a double inclusion of “one or more of fish” in line 2 of claim 1. The Examiner suggests changing both instances of “one or more of fish” to --the one or more fish--.
Claim 8 recites the phrase "an image" in line 2. This is a double inclusion of “a first image” in line 4 of claim 1. The Examiner suggests changing “an image” to --the first image--.
Claim 10 recites the phrase "generated images" in line 2. This is a double inclusion of “a first image” in line 4 of claim 1 and “a second image” in line 8 of claim 1. The Examiner suggests changing “generated images” to --the first image and the second image--.
Claim 16 recites the phrase "a further pair of light pulses" in line 13. This is a double inclusion of “pairs of light pulses” in line 2. It is unclear whether “a further pair” is referencing “pairs of light pulses” from line 2 or if a different pair of light pulses is being claimed.
Claims 2-10, 12-15, and 17-20
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Sandvik et al. (WO 2020180188).
In regard to claim 1, Sandvik et al. disclose a computer-implemented method comprising: illuminating one or more fish with pairs of light pulses that each include a pulse of red light and a pulse of blue light (Fig. 3 and Paragraph [0048]-[0050], where there are pairs of light pulses from lights 110 and 150 and where the pairs of light pulses from lights 110 and 150 have a wavelength ranging from 300 nm to 750 nm (440 nm being blue light and 625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph 
In regard to claim 2, Sandvik et al. disclose the computer-implemented method of claim 1 wherein the particular condition comprises a sea lice infection, an occurrence of a lesion, or a physical deformity (Paragraph [0066], where the particular condition comprises a sea lice infection).
In regard to claim 4
In regard to claim 6, Sandvik et al. disclose the computer-implemented method of claim 1 wherein: generating an image comprises: exposing a camera device for at least a portion of a time interval between a start of a light pulse and an end of the light pulse to capture exposure data; or exposing a camera device for at least a portion of a time interval between an end of a light pulse and a start of a succeeding light pulse to capture exposure data (Paragraph [0063], where the camera captures an image between a start of a light pulse and an end of the light pulse).
In regard to claim 10, Sandvik et al. disclose the computer-implemented method of claim 1 wherein an image buffer is used to store generated images (Paragraph [0066], where the generated image must be stored in an image buffer before it can be compared to other images).
In regard to claim 11, Sandvik et al. disclose a computer-implemented method comprising: illuminating one or more fish with pairs of light pulses that each include a pulse of red light and a pulse of blue light (Fig. 3 and Paragraph [0048]-[0050], where there are pairs of light pulses from lights 110 and 150 and where the pairs of light pulses from lights 110 and 150 have a wavelength ranging from 300 nm to 750 nm (440 nm being blue light and 625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph [0030])); controlling an exposure of a camera to (i) generate a first image of one or more of the fish during a pulse of one color of light during an initial pair of light pulses (Paragraph [0063], where there is a camera which captures an image when a pulse of one color of light is irradiated onto a fish), (ii) generate a second image of the one or more of the fish during a pulse of an other color of light during the initial pair of light pulses (Fig. 3 and Paragraph [0066], where a second image can be produced when a pulse 
In regard to claim 12, Sandvik et al. disclose the computer-implemented method of claim 11 wherein the particular condition comprises a sea lice infection, an occurrence of a lesion, or a physical deformity (Paragraph [0066], where the particular condition comprises a sea lice infection).   
In regard to claim 13, Sandvik et al. disclose the computer-implemented method of claim 11 wherein the pair of light pulses contains blue light with peak power within a wavelength range of 450 nanometers to 480 nanometers (Paragraph [0048]-[0050], where the lights 110 and 150 have a wavelength ranging from 300 nm to 750 nm (450 nm being blue light and 625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph [0030])).
In regard to claim 15
In regard to claim 16, Sandvik et al. disclose a computer-implemented method comprising: illuminating one or more fish with pairs of light pulses that each include a pulse of red light and a pulse of blue light (Fig. 3 and Paragraph [0048]-[0050], where there are pairs of light pulses from lights 110 and 150 and where the pairs of light pulses from lights 110 and 150 have a wavelength ranging from 300 nm to 750 nm (440 nm being blue light and 625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph [0030])); controlling an exposure of a camera to (i) generate a first image of one or more of the fish during a pulse of one color of light during an initial pair of light pulses (Paragraph [0063], where there is a camera which captures an image when a pulse of one color of light is irradiated onto a fish), (ii) not generate an image during a pulse of an other color of light during the initial pair of light pulses as well as during a pulse of the one color of light during a succeeding pair of light pulses (Fig. 3, when the camera is off and not capturing images), (iii) generate a second image of the one or more of the fish during a pulse of the other color of light during the succeeding pair of light pulses (Fig. 3 and Paragraph [0066], where a second image can be produced when a pulse of the other color of light is irradiated onto the fish), (iv) not generate an image during a pulse of the one color of light during a subsequent pair of light pulses as well as during a pulse of the other color of light during the subsequent pair of light pulses (Fig. 3, when the camera is off and not capturing images), and (v) generate a third image of the one or more of the fish after the subsequent pair of light pulses but before a further pair of light pulses (Fig. 3 and Paragraph [0066], where a third image can be produced when a pulse of the other color of light is irradiated onto the fish); and determining whether the one or more fish is likely affected by a particular condition based on an analysis of at least the first image 
In regard to claim 17, Sandvik et al. disclose the computer-implemented method of claim 16 wherein the particular condition comprises a sea lice infection, an occurrence of a lesion, or a physical deformity (Paragraph [0066], where the particular condition comprises a sea lice infection).
In regard to claim 18, Sandvik et al. disclose the computer-implemented method of claim 16 wherein the pair of light pulses contains blue light with peak power within a wavelength range of 450 nanometers to 480 nanometers (Paragraph [0048]-[0050], where the lights 110 and 150 have a wavelength ranging from 300 nm to 750 nm (450 nm being blue light and 625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph [0030])).
In regard to claim 20, Sandvik et al. disclose the computer-implemented method of claim 16 wherein: generating an image comprises: exposing a camera device for at least a portion of a time interval between a start of a light pulse and an end of the light pulse to capture exposure data; or exposing a camera device for at least a portion of a time interval between an end of a light pulse and a start of a succeeding light pulse to capture exposure data (Paragraph [0063], where the camera captures an image between a start of a light pulse and an end of the light pulse).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik et al. (WO 2020180188) in view of Howe et al. (U.S. Pub. 20200288679).
In regard to claim 3, Sandvik et al. disclose the computer-implemented method of claim 1. Sandvik et al. do not disclose the one or more fish are contained within a fish pen or a fish run. Howe et al. disclose the one or more fish are contained within a fish pen or a fish run (Fig. 2 and Abstract, where the fish are contained in a fish pen 40). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that the one or more fish are contained within a fish pen or a fish run in view of Howe et al. The motivation would have been to prevent the fish from leaving the area being examined and recorded by the camera detection system. This would enable the user to collect or treat the fish which are found to be infected by sea lice.
In regard to claim 7, Sandvik et al. disclose the computer-implemented method of claim 1. Sandvik et al. do not disclose the light pulses within a pair of light pulses are activated in discrete time intervals without an overlap period. Howe et al. disclose the light pulses 
In regard to claim 8, Sandvik et al. disclose the computer-implemented method of claim 1. Sandvik et al. do not disclose elements of illuminating one or more fish or generating an image of one or more fish are informed by machine learning. Howe et al. disclose elements of illuminating one or more fish or generating an image of one or more fish are informed by machine learning (Paragraphs [0101] and [0114], where elements of generating the image of one or more fish are informed by machine learning). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that elements of illuminating one or more fish or generating an image of one or more fish are informed by machine learning in view of Howe et al. The 
In regard to claim 9, Sandvik et al. disclose the computer-implemented method of claim 1. Sandvik et al. do not disclose elements of sea lice detection are informed by machine learning. Howe et al. disclose elements of sea lice detection are informed by machine learning (Paragraphs [0101] and [0114], where elements of sea lice detection are informed by machine learning). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that elements of sea lice detection are informed by machine learning in view of Howe et al. The motivation would have been to create an image recognition system which is accurately able to differentiate between the fish and the sea lice.
Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik et al. (WO 2020180188) in view of Kurt et al. (U.S. Pub. 20180027637).
In regard to claim 5, Sandvik et al. disclose the computer-implemented method of claim 1. Sandvik et al. do not disclose the pairs of light pulses feature an alternating rate of light pulses greater than 60 Hz. Kurt et al. disclose light pulses with a rate of light pulses greater than 60 Hz (Paragraphs [0017], where the light pulses have a rate of up to 70 Hz). Sandvik et al. and Kurt et al. are analogous because they are from the same field of endeavor which include lighting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that the pairs of light pulses feature an alternating rate 
In regard to claim 14
In regard to claim 19, Sandvik et al. disclose the computer-implemented method of claim 16. Sandvik et al. do not disclose the pairs of light pulses feature an alternating rate of light pulses greater than 60 Hz. Kurt et al. disclose light pulses with a rate of light pulses greater than 60 Hz (Paragraphs [0017], where the light pulses have a rate of up to 70 Hz). Sandvik et al. and Kurt et al. are analogous because they are from the same field of endeavor which include lighting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that the pairs of light pulses feature an alternating rate of light pulses greater than 60 Hz in view of Kurt et al., since the light pulse rate of greater than 60 Hz of Kurt et al. could be used with the device of Sandvik et al. The motivation would have been to pulse the lights at a rate that was fast enough to make it seem as if the light is constantly irradiating. The illumination provided by higher frequency light pulses would appear as a constant light to the fish. Lower frequency (flickering lights) may deter the fish from approaching the device or area surrounding the light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of imaging and lighting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647